       Case 1:20-cv-00012-SPB-RAL Document 30 Filed 09/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VICTOR KEENAN LEMMONS, JR.,                     )
               Plaintiff,                       )
                                                )       C.A. No. 20-12 Erie
                                                )
                 v.                             )       District Judge Susan Paradise Baxter
                                                )       Magistrate Judge Richard A. Lanzillo
DAVID RUDD, et al.,                             )
                         Defendants.            )




                                   MEMORANDUM ORDER


       Plaintiff Victor Keenan Lemmons, Jr., an inmate incarcerated at the Erie County Prison

in Erie, Pennsylvania, initiated this civil rights action on January 22, 2020, by filing a motion to

proceed in forma pauperis (“ifp motion”), accompanied by a pro se complaint against three

Defendants: Pennsylvania State Patrol Officers David Rudd and Christopher T. Wingard, and

Erie County Assistant District Attorney Jeremy Lightner (“Lightner”). This matter was referred

to United States Magistrate Judge Richard A. Lanzillo for report and recommendation in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the

Local Rules for Magistrates. Judge Lanzillo granted Plaintiff’s ifp motion on March 5, 2020, and

the complaint was filed on that date. This matter was subsequently reassigned to the undersigned,

as presiding judge, with Judge Lanzillo remaining as referred magistrate judge.

       On September 9, 2020, Judge Lanzillo issued a Magistrate Judge's Report and

Recommendation (“R&R”) recommending that Plaintiff’s claims against Defendant Lightner be

dismissed as legally frivolous pursuant to 28 US.C. § 1915(e)(2) because they are barred by the

doctrine of absolute prosecutorial immunity [ECF No. 24]. Plaintiff has since filed timely
       Case 1:20-cv-00012-SPB-RAL Document 30 Filed 09/30/20 Page 2 of 2




objections to the R&R [ECF No. 25], essentially restating and attempting to expand upon the

allegations of his complaint, to no avail.

        After de novo review of the complaint and documents in this case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 30th day of September, 2020;

         IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant Jeremy Lightner

are DISMISSED, with prejudice, as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2). The

report and recommendation of Magistrate Judge Lanzillo, issued September 9, 2020 [ECF No. 24],

is adopted as the opinion of the court. The Clerk is directed to terminate Defendant Lightner from

this case.


                                                        ______________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
